Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-18 of O. Yaghi et al., US 16/640,629 (Aug. 29,2018) are pending.  Claims 7-18 to non-elected invention Groups (II)-(VII) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1-6 are under examination.   Claims 1-4 are rejected. Claims 5 and 6 are objectionable.  

Election/Restrictions 

Applicant elects Group (I), (claims 1-6) with traverse in the Reply to Restriction Requirement filed on October 6, 2022.  Claims 7-18 to the non-elected inventions of Groups (II)-(VII) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.  Pursuant to the election of species requirement, Applicant elected without traverse, the following species of Formula I.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Applicant indicates that claims 1-6 read on the elected species.  The elected species was searched.  Pursuant to MPEP § 803.02, the search was extended to those non-elected species cited in the §§ 102 rejections below and further extended to encompass the full scope of claims 5 and 6.  MPEP § 803.02(III)(C)(2)).  In view of cited art, the election of species requirement is given effect and maintained as provisional.  No claims are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b) as not reading on the elected species.  See, MPEP § 803.02.  

Claim Objections

Claim Objections -- Parentheticals

Claim 1 is objected to one the grounds that it should be amended remove the parentheticals (Zr-MOF) and (SBUs) and correct dependent claims accordingly (for example claims 2, 3, and 5, which recite SBUs).  While Applicant may intend that the parenthetical phrases designate shorthand references, they are superfluous and better practice is to amend so as to remove the parentheticals to avoid confusion as to whether Applicant improperly intends preferences/examples within the claim.  See MPEP § 2173.05(d).  

Claims Objections – Dependence upon a Rejected Base Claim

Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation

Examination requires claim terms first be construed.  See MPEP § 2111; Genentech v. Wellcome Foundation, 29 F.3d 1555, 1563-64, 31 USPQ2d 1161, 1167-68 (Fed. Cir. 1994).  

Claim 1 recites “wherein the Zr-MOF comprises a plurality of open metal sites”.  The claim 1 term “open metal sites” is not defined in the specification.  However, this is a recognized term of art (also known as “coordinatively unsaturated sites” (CUS) or “open coordination sites (OCS))”, referring to a free coordination site in complexes with a lower than the normal coordination number of the metal atom.  See e.g., W. Zhou et al., 130 Journal of the American Chemical Society, 15268-15269 (2008). 

Claim 1 further recites “a plurality of zirconium secondary building units (SBUs)”.  The specification does not specifically define the term “secondary building units”.  The specification discloses:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.

Specification at page 10, [0028].  In any case, while the term “secondary building units” is an often used term in the field of metal organic frameworks, it does not appear to have a specific meaning other than to refer to linked repeating units within the metal organic framework.  See e.g., M. Eddaoudi et al., Accounts Chemical Research, 319-330 (2001) (“Eddaoudi”).  This meaning is consistent with the above cited specification portion.  Accordingly, the subject claim term “secondary building units” is therefore broadly and reasonably interpreted as linked repeating units within the claimed Zr-MOF metal organic framework.  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1) Rejection over C. Piscopo et al. 208 Microporous and Mesoporous Materials, 30-35 (2015) (“Piscopo”)

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated C. Piscopo et al. 208 Microporous and Mesoporous Materials, 30-35 (2015) (“Piscopo”).  

Piscopo discloses synthesis of UiO-66-2.  Piscopo at page 31, col. 2.  UiO-66-2 is a zirconium containing metal organic framework (Zr-MOF) comprising a plurality of zirconium secondary building units (SBUs) that are linked together by a plurality of linking ligands comprising the Formula I of the structure:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Piscopo discloses that UiO-66-2 is an example of a coordinatively unsaturated sites (cus) containing MOFs that thanks to the presence of open metal sites are of particular interest for catalytic applications.  Piscopo at page 33, col. 2.  Piscopo therefore meets each and every limitation of claims 1-3.  

The claim 4 product-by-process limitation of “made by . . . ” does not distinguish over the art.  That is, if the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”.   MPEP § 2113 (citing In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985)).  As such, the above Piscopo Zr-MOF meets each and every limitation of claim 4.  

Note that the Piscopo UiO-66 framework does not meet the claim 5 limitation of “zirconium secondary building units comprise the general formula of Zr6(μ3-O)4(μ3-OH)4(-COO)8(OH)4(H2O)n”.  Further note that claim 6 requires “an orthorhombic crystal system”; however, UiO-66 has a tetragonal crystal system.  See e.g., B. Bueken et al., 29 Chemistry of Materials, 10478-10486 (2017).  Thus claims 5 and 6 are not anticipated.  

§ 102(a)(1)/(2) Rejection over O. Yaghi et al., WO 2015/127033 (2015) (“Yaghi”)

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated O. Yaghi et al., WO 2015/127033 (2015) (“Yaghi”).  

Yaghi discloses metal organic frameworks (metals titanium, zirconium, and hafnium) coordinated to carboxylate clusters of organic linking ligands.  Yaghi at page 1, [0005].  Yaghi discloses metal organic frameworks comprising a plurality of linked M-O-L secondary binding units (SBUs), wherein M is a metal, metal ion, or metal containing complex; O is an oxygen atom of a carboxylate based linking cluster; and L is an organic linking ligand.  Yaghi at page 42, [00136].  

In an exemplary embodiment Yaghi teaches reaction of dihydroxy-terephthalic acid and ZrOCl2 in DMF/formic acid to prepare MOF-804, which has the formula ([Zr6O4(OH)4(C6H4O6)6](C3H7NO)12(HCOOH)2(H2O)14).  Yaghi at page 82, [00213].  In this example, the (C8H4O6)6 is a linking ligand having the structure:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.

Yaghi further teaches creating open metal sites in the MOF-804 by heating at 120 [Symbol font/0xB0]C under vacuum to remove the solvent DMF/formic acid ligands (i.e., (C3H7NO)12(HCOOH)2) so as to arrive at the MOF of formula [Zr6O4(OH)4(C8H4O6)6](H2O)10, having open metal sites.  Yaghi at page 82, [00213].  Yaghi therefore teaches each and every limitation of claims 1-3.  The limitations of claim 4 are also met for the same reasons discussed above.  

The limitations of claims 5 are not met for the same reasons discussed above. The limitations of claim 6 are not met because Yaghi discloses that the crystal structure of MOF-804 comprises octahedral cages and tetrahedral cages.  Yaghi at page 28, [0017]; Fig. 3C.  

Subject Matter Free of the Art of Record

Claims 5 and 6 are free of the art of record.  Claim 5 is directed to the MOF of claim 1, wherein the plurality of zirconium secondary building units comprise the general formula of Zr6(μ3-O)4(μ3-OH)4(-COO)8(OH)4(H2O)n.  Claim 6 is directed to the Zr-MOF of claim 1 having an orthorhombic crystal structure. 

The specification teaches the synthesis of the metal organic framework composed of secondary building units of the formula Zr6(μ3-O)4(μ3-OH)4(OH)4(H2O)4(BDC)4 (BDC = 1,4-benzene dicarboxylate)  Specification at page 29, [0087].  As disclosed in specification Fig. 5, this MOF has an orthorhombic crystal system while UiO-66 has a tetragonal crystal system.  The disclosed orthorhombic MOF Zr6(μ3-O)4(μ3-OH)4(OH)4(H2O)4(BDC)4 has later been termed MOF-711.  S. Lee et al., 231 Faraday Discussions (2021).  

The closest prior art is O. Yaghi et al., WO 2015/127033 (2015) (“Yaghi”) discussed above.  Yaghi discloses the open-site zirconium MOF of the [Zr6O4(OH)4(C8H4O6)6](H2O)10 (derived from MOF-804) wherein the (C8H4O6)6 is a linking ligand having the structure:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.

Yaghi MOF-804 does meet the claim 5 limitation of “zirconium secondary building units comprise the general formula of Zr6(μ3-O)4(μ3-OH)4(-COO)8(OH)4(H2O)n” nor does Yaghi provide motivation to arrive at the claim 5 MOF.  

Further, Yaghi does not teach or suggest the claim 6 limitation of “wherein the Zr-MOF has an orthorhombic crystal system”.  Yaghi discloses that MOF-777 [Zr6O4(OH)4](HCOO)4(OH)2(H2O)4BTB2] has an orthorhombic crystal system.  Yaghi at page 29, [0023].  However, MOF-777 does not meet the limitations of claim 6 because BTB has the following structure:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,

which does not meet the structural limitations of Formula I.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622